AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON DECEMBER , 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KANSAS CITY POWER & LIGHT COMPANY (Exact name of registrant as specified in its charter) Missouri 44-0308720 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1201 Walnut Street Kansas City, Missouri 64106-2124 (816) 556-2200 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Mark G. English General Counsel and Assistant Corporate Secretary Great Plains Energy Incorporated 1201 Walnut Street Kansas City, Missouri 64106-2124 (816) 556-2200 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Richard W. Astle Sidley Austin LLP One South Dearborn Street Chicago, Illinois 60603 Daniel G. Kelly, Jr. Julia K. Cowles Davis Polk & Wardwell 1600 El Camino Real Menlo Park, California 94025 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.□ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.X If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.□ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.□ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.□ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. □ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum aggregate offering price Amount of registration fee Debt Securities $900,000,000 (1) $900,000,000 (1) $27,630 (2) (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457 under the Securities Act of 1933.The aggregate offering price of the securities registered hereby will not exceed $900,000,000 in United States dollars or the equivalent thereof in foreign currency units. (2) In reliance on and in accordance with Rule 457(p) under the Securities Act of 1933, Kansas City Power & Light Company has offset $405 in filing fees previously paid in connection with unsold debt securities registered under a prior Form S-3 registration statement (Registration No. 333-108215), which was filed by Kansas City Power & Light Company, as registrant, on August 26, 2003. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS KANSAS CITY POWER & LIGHT COMPANY Notes General Mortgage Bonds Kansas City Power & Light Company, or the Company, may offer and sell, from time to time, up to $900,000,000 aggregate offering price of notes and general mortgage bonds in one or more offerings.We may offer the securities simultaneously or at different times, in one or more separate series, in amounts, at prices and on terms to be determined at or prior to the time or times of sale. This prospectus provides you with a general description of these securities. We will provide specific information about the offering and the terms of these securities in one or more supplements to this prospectus. The supplements may also add, update or change information contained in this prospectus. This prospectus may not be used to offer and sell our securities unless accompanied by a prospectus supplement. You should read this prospectus and the related supplements before you invest in these securities. Our principal executive offices are located at 1201 Walnut Street, Kansas City, Missouri 64106-2124 and our telephone number is (816)556-2200. Investing in these securities involves risks.You should carefully consider the information referred to under the heading "Risk Factors" beginning on page 1 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. We may offer and sell these securities through one or more underwriters or agents.We will set forth in the related prospectus supplement the name of the underwriters or agents, the discount or commission received by them from us as compensation, our other expenses for the offering and sale of these securities, and the net proceeds we receive from the sale.See “Plan of Distribution.” The date of this prospectus is December , 2007. TABLE OF CONTENTS Page No. ABOUT THIS PROSPECTUS i CAUTIONARY STATEMENTS REGARDING CERTAIN FORWARD-LOOKING INFORMATION ii THE COMPANY 1 RISK FACTORS 1 USE OF PROCEEDS 1 DISCRIPTION OF NOTES 2 DESCRIPTION OF GENERAL MORTGAGE BONDS 11 BOOK-ENTRY SYSTEM 15 PLAN OF DISTRIBUTION 18 LEGAL MATTERS 18 EXPERTS 18 WHERE YOU CAN FIND MORE INFORMATION 19 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement we have filed with the Securities and Exchange Commission, or SEC, using a "shelf" registration process. By using this process, we may, from time to time, sell any combination of the securities described in this prospectus in one or more offerings. This prospectus provides you with a general description of the securities we may offer. Each time we sell securities, we will provide you with a supplement to this prospectus that will describe the specific terms of that offering. The prospectus supplement may also add, update or change the information contained in this prospectus. If there is any inconsistency between the information in this prospectus and the prospectus supplement, you should rely on the information in the prospectus supplement. The registration statement we filed with the SEC includes exhibits that provide more detail on descriptions of the matters discussed in this prospectus. Before you invest in our securities, you should carefully read the registration statement (including the exhibits) of which this prospectus forms a part, this prospectus, the applicable prospectus supplement and the documents incorporated by reference into this prospectus.The incorporated documents are described under "Where You Can Find More Information." You should rely only on the information contained or incorporated by reference in this prospectus or in any free writing prospectus.We have not, and the underwriters have not, authorized anyone to provide you with different information and neither we nor the underwriters of any offering of securities will authorize anyone else to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information appearing in this prospectus and the documents incorporated by reference is accurate only as of their respective dates.Our business, financial condition, results of operations and prospects may have changed materially since those dates. As described in more detail below under “Where You Can Find More Information”, we and Great Plains Energy Incorporated, our parent company, separately file combined annual, quarterly and current reports.However, only the information related to KCP&L and its consolidated subsidiaries is incorporated by reference in this prospectus. You should not rely on any information relating solely to Great Plains Energy Incorporated or its subsidiaries (other than the information provided separately by KCP&L or the subsidiaries of KCP&L) in determining whether to invest in any securities offered hereby. Unless the context otherwise requires or as otherwise indicated, when we refer to “Kansas City Power & Light,” “KCP&L,” the “Company,” “we,” “us” or “our” in this prospectus or when we otherwise refer to ourselves in this prospectus, we mean Kansas City Power & Light Company and not any of its subsidiaries. i CAUTIONARY STATEMENTS REGARDING CERTAIN FORWARD-LOOKING INFORMATION This prospectus and the documents incorporated or deemed incorporated by reference as described under the heading “Where You Can Find More Information” contain forward-looking statements that are not based on historical facts. In some cases, you can identify forward-looking statements by use of the words “may,” “should,” “expect,” “plan,” “anticipate,” “estimate,” “predict,” “potential,” or “continue.” Forward-looking statements include, but are not limited to, statements regarding projected delivery volumes and margins, the outcome of regulatory proceedings, cost estimates for our Comprehensive Energy Plan and other matters affecting future operations. These forward-looking statements are based on assumptions, expectations, and assessments made by our management in light of their experience and their perception of historical trends, current conditions, expected future developments and other factors they believe to be appropriate. Any forward-looking statements are not guarantees of our future performance and are subject to risks and uncertainties, including those described or referred to under the heading “Risk Factors” in this prospectus, in any prospectus supplement, and in our other SEC filings. These risks and uncertainties could cause actual results, developments and business decisions to differ materially from those contemplated or implied by forward-looking statements. Consequently, you should recognize these statements for what they are and we caution you not to rely upon them as facts. We claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 for all forward-looking statements.We disclaim any duty to update the forward-looking statements, which apply only as of the date of this prospectus. Some of the factors that may cause actual results, developments and business decisions to differ materially from those contemplated by these forward-looking statements include the following: · future economic conditions in the regional, national and international markets, including but not limited to regional and national wholesale electricity markets · market perception of the energy industry and the Company · changes in business strategy, operations or development plans · effects of current or proposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulation and restructuring of the electric utility industry · decisions of regulators regarding rates the Company can charge for electricity · adverse changes in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to, air and water quality · financial market conditions and performance including, but not limited to, changes in interest rates and in availability and cost of capital and the effects on pension plan assets and costs · credit ratings · inflation rates · effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractual commitments · impact of terrorist acts · increased competition including, but not limited to, retail choice in the electric utility industry and the entry of new competitors ii · ability to carry out marketing and sales plans · weather conditions including weather-related damage · cost, availability, quality and deliverability of fuel · ability to achieve generation planning goals and the occurrence and duration of unplanned generation outages · delays in the anticipated in-service dates and cost increases of additional generating capacity · nuclear operations · workforce risks including compensation and benefits costs · variations between the stated assumptions on which forward-looking statements are based and our actual experience · other risks and uncertainties This list of factors is not all-inclusive because it is not possible to predict all factors.You should also carefully consider the information referred to under the heading “Risk Factors” in this prospectus, any prospectus supplement, and in our other SEC filings. iii KANSAS CITY POWER & LIGHT COMPANY Kansas City Power& Light Company is an integrated, regulated electric utility, headquartered in Kansas City, Missouri, that engages in the generation, transmission, distribution and sale of electricity.As of September 30, 2007, we serve approximately 507,000 customers located in all or portions of 24 counties in western Missouri and eastern Kansas. Our customers include approximately 447,200 residences, over 57,500 commercial firms, and approximately 2,200 industrials, municipalities, and other electric utilities. Our retail revenues averaged approximately 81% of our total operating revenues over the last three years. Wholesale firm power, bulk power sales and miscellaneous electric revenues accounted for the remainder of utility revenues. We are significantly impacted by seasonality, with approximately one-third of our retail revenues recorded in the third quarter. RISK FACTORS Investing in our securities involves risks.Our business is influenced by many factors that are difficult to predict, involve uncertainties that may materially affect actual results and are often beyond our control.You should carefully consider the information under the heading "Risk Factors” in: · any prospectus supplement relating to any securities we are offering; · our annual report on Form 10-K for the fiscal year ended December 31, 2006 and our quarterly reports on Form 10-Q for the quarterly periods ended March 31, 2007, June 30, 2007 and September 30, 2007, which are incorporated by reference into this prospectus; and · documents we file with the SEC after the date of this prospectus and which are deemed incorporated by reference into this prospectus. USE OF PROCEEDS Unless we inform you otherwise in a supplement to this prospectus, we anticipate using any net proceeds received by us from the issuance of any of the offered securities for general corporate purposes, including, among others: · repayment of debt; · repurchase, retirement or refinancing of other securities; · funding of construction expenditures; and · acquisitions. Pending such uses, we may also invest the proceeds in certificates of deposit, United States government securities or certain other interest-bearing securities.If we decide to use the net proceeds from a particular offering of securities for a specific purpose, we will describe that in the related prospectus supplement. 1 DESCRIPTION OF NOTES General The notes will represent unsecured obligations of the Company.We will issue each series of notes under the Indenture, dated as of May 1, 2007, between the Company and The Bank of New York Trust Company, N.A., as trustee.We refer to this Indenture in this prospectus as the “Indenture” and to The Bank of New York Trust Company, N.A. as the “trustee.”If at any time there is more than one trustee under the Indenture, the term “trustee” as used in this section with respect to the notes of any series means the trustee with respect to the notes of that series. We have summarized selected provisions of the Indenture below.However, the following statements are summaries only, do not purport to be complete and are subject to, and qualified in their entirety by, all of the provisions of the Indenture, which is incorporated by reference herein.Certain of the terms used below are used herein with the meanings ascribed to such terms by the Indenture.You should carefully read the summary below and the provisions of the Indenture that may be important to you before investing. The Indenture, and not this description, defines the rights of the holders of the notes.Copies of the Indenture will be available at the offices of the trustee at 2 North LaSalle Street, Suite 1020, Chicago, Illinois60602. The following sets forth certain general terms and provisions of the notes.The particular terms of the series of notes offered by any prospectus supplement will be described in that prospectus supplement.The Indenture provides that the notes may be issued in one or more series, may be issued at various times, may have differing maturity dates, may bear interest at differing rates and may have other differing terms and conditions, as described below.We need not issue all notes of one series at the same time and, unless otherwise provided, we may reopen a series, without the consent of the holder of the notes of that series for issuances of additional notes.One or more series of the notes may be issued with the same or various maturities at par, above par or at a discount.Notes bearing no interest or interest at a rate which, at the time of issuance, is below the market rate ("Original Issue Discount Securities") will be sold at a discount (which may be substantial) below their stated principal amount. Federal income tax consequences and other special considerations applicable to any such Original Issue Discount Securities will be described in the prospectus supplement relating to those securities. Unless otherwise described in the applicable prospectus supplement, the Indenture does not limit the aggregate amount of debt, including secured debt, that we or our subsidiaries may incur. There is no limitation of the amount of debt we may issue under the Indenture. The Indenture also permits us to merge or consolidate or to transfer or lease our assets, subject to certain conditions (see "Consolidation, Merger and Sale" below). Ranking Each series of notes will be our direct unsecured general obligations and will rank equally with all of our other unsecured and unsubordinated debt. As of September 30, 2007, our aggregate outstanding debt that would have ranked equally with the notes was approximately $991.1million. Unless otherwise provided in a prospectus supplement, the notes will effectively rank junior to our mortgage bonds which were issued under our Mortgage Indenture. The Mortgage Indenture constitutes a first mortgage lien upon substantially all of our fixed property and franchises. At September 30, 2007, there was approximately $158.8million aggregate principal amount of mortgage bonds outstanding.We have agreed with the issuer of certain bond insurance policies to not issue additional mortgage bonds if, after giving effect to such additional mortgage bonds, the proportion of secured debt to total indebtedness exceeded 75%. Additionally, if the long term rating for such mortgage bonds by Standard& Poor's or Moody's Investors Service would be at or below A- or A3, respectively, such agreements would prohibit us from issuing additional mortgage bonds if, after giving effect to such additional mortgage bonds, the proportion of secured debt to total indebtedness exceeded 50%. At September 30, 2007, the proportion of secured debt to total indebtedness was approximately 11%. 2 Provisions of a Particular Series The prospectus supplement applicable to each issuance of notes will specify, among other things: · the title and any limitation on aggregate principal amount of the notes; · the original issue date of the notes; · the date or dates on which the principal of any of the notes is payable; · the fixed or variable interest rate or rates, or method of calculation of such rate or rates, for the notes, and the date from which interest will accrue; · the terms, if any, regarding the optional or mandatory redemption of any notes, including the redemption date or dates, if any, and the price or prices applicable to such redemption; · whether the notes are to be issued in whole or in part in the form of one of more global securities and, if so, the identity of the Depositary for such global security or global securities; · the denominations in which such notes will be issuable; · the maximum annual interest rate, if any, of the notes; · the period or periods within which, the price or prices at which and the terms and conditions upon which any notes may be repaid, in whole or in part, at the option of the holder thereof; · the place or places where the principal of, and premium, if any, and interest, if any, on the notes shall be payable; · any addition, deletion or modification to the events of default applicable to that series of notes and the covenants for the benefit of the holders of that series; · the terms, if any, pursuant to which notes may be converted into or exchanged for shares of our capital stock or other securities; · our obligation, if any, to redeem, purchase, or repay the notes, including, but not limited to, pursuant to any sinking fund or analogous provision or at the option of a holder thereof and the period or periods within which, the price or prices at which, and the terms and conditions upon which the notes shall be redeemed, purchased, or repaid pursuant to such obligation; · any remarketing features of the notes; · any collateral, security, assurance, or guarantee for the note; · if other than the principal amount thereof, the portion of the principal amount of the notes payable upon declaration of acceleration of the maturity of the notes; · the securities exchange(s), if any, on which the notes will be listed; · any interest deferral or extension provisions; · the terms of any warrants we may issue to purchase notes; 3 · the right, if any, for us to extend the interest payment periods of the notes, including the maximum duration of any extension and additional interest payable upon exercise of such right; and · any other terms of the notes not inconsistent with the provisions of the Indenture. Registration, Transfer and Exchange Unless otherwise indicated in the applicable prospectus supplement, each series of notes will initially be issued in the form of one or more global securities, in registered form, without coupons, as described under "Book-Entry System." The global securities will be registered in the name of a depository, or its nominee, and deposited with, or on behalf of, the depository. Except in the circumstances described under "Book-Entry System," owners of beneficial interests in a global security will not be entitled to have notes registered in their names, will not receive or be entitled to receive physical delivery of any notes and will not be considered the registered holders thereof under the Indenture. Notes of any series will be exchangeable for other notes of the same series of any authorized denominations and of a like aggregate principal amount and tenor. Subject to the terms of the Indenture and the limitations applicable to global securities, notes may be presented for exchange or registration of transfer
